Exhibit 12.1. Computation of Ratio of Earnings to Fixed Charges Regency Energy Partners LP Computation of Ratio of Earnings to Fixed Charges (in thousands, except ratio amounts) (Unaudited) Three Months Ended Six Months Ended June 30, 2009 June 30, 2008* June 30, 2009 June 30, 2008* Earnings: Pre-tax income from continuing operations $ Add: Interest expense, net Portion of rent under long-term operating leases representative of an interest factor Amortization of capitalized interest 66 Less: Income from unconsolidated subsidiary ) - ) - Total earnings available for fixed charges $ Fixed Charges: Interest expense $ Portion of rent under long-term operating leases representative of an interest factor Capitalized interest Total fixed charges $ Ratio of earnings to fixed charges (x times) * The ratio of earning to fixed charges for the three and six months ended June 30, 2008 are different from previously disclosed amount due to the impact of SFAS No. 160 " Noncontrolling Interest in Consolidated Financial Statements- An amendment of
